                Case 3:19-cv-06174-RAJ Document 38 Filed 04/19/21 Page 1 of 3




1                                                  THE HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     STANDARD INSURANCE COMPANY,                     No. 3:19-cv-006174-RAJ
11
                             Plaintiff,
12       v.
13
     BARBARA PITTMAN, et al.,                        ORDER
14
15                           Defendants.
16
17
18            This matter comes before the Court on Defendants’ stipulated motion regarding
19   settlement. Dkt. # 35. In its prior order, the Court appointed Ms. Jo-Hanna Read,
20   attorney-at-law, as settlement guardian ad litem (“SGAL”) for the minors in this matter to
21   investigate the offered settlement and confirm its adequacy with respect to the minors, as
22   required by Civil Local Rule 17(c). See Dkt. # 36. Ms. Read filed a report with the
23   Court on March 15, 2021 confirming the adequacy of the settlement for the minors in the
24   stipulated motion based on her investigation. Dkt. # 37.
25            Having reviewed Ms. Read’s report and conclusion confirming the adequacy of
26   the settlement, the Court now GRANTS the stipulated motion regarding settlement filed
27   by Defendants. Dkt. # 35. The Court ORDERS the remaining proceeds of Anthony Earl
28   ORDER – 1
                Case 3:19-cv-06174-RAJ Document 38 Filed 04/19/21 Page 2 of 3




1    Pittman’s life insurance policy held in the Court registry to be equally divided amongst
2    Pareece Pittman, Tranissa Pittman, Emmeriah McDowell, Nina Lambert, T.P. (a minor),
3    and M.N. (a minor). Each of the six individuals named above will receive 1/6 of the total
4    which is $5,417.70. The Court ORDERS distribution of proceeds as follows:
5           1. The clerk is authorized and directed to draw a check on the funds deposited in
6    the registry of this court in the amount of $5,417.70 plus all accrued interest, minus any
7    statutory users fees, payable to Pareece Pittman and mail or deliver the check to Pareece
8    Pittman;
9           2. The clerk is authorized and directed to draw a check on the funds deposited in
10   the registry of this court in the amount of $5,417.70 plus all accrued interest, minus any
11   statutory users fees, payable to Tranissa Pittman and mail or deliver the check to Tranissa
12   Pittman;
13          3. The clerk is authorized and directed to draw a check on the funds deposited in
14   the registry of this court in the amount of $5,417.70 plus all accrued interest, minus any
15   statutory users fees, payable to Emmeriah McDowell and mail or deliver the check to
16   Emmeriah McDowell;
17          4. The clerk is authorized and directed to draw a check on the funds deposited in
18   the registry of this court in the amount of $5,417.70 plus all accrued interest, minus any
19   statutory users fees, payable to Nina Lambert and mail or deliver the check to Nina
20   Lambert;
21          5. Minor M.N.’s funds shall remain in the court registry until she turns 18 on
22   October 1, 2021. As of October 1, 2021, the clerk is authorized and directed to draw a
23   check on the funds deposited in the registry of this court in the amount of $5,417.70 plus
24   all accrued interest, minus any statutory users fees, payable to M.N. and mail or deliver
25   the check to M.N.; and
26          6. For disbursement of funds to minor T.P., the clerk is authorized and directed to
27   draw a check on the funds deposited in the registry of this court in the amount of
28   ORDER – 2
              Case 3:19-cv-06174-RAJ Document 38 Filed 04/19/21 Page 3 of 3




1    $5,417.70 plus all accrued interest, minus any statutory users fees, payable to T.P. in c/o
2    Ms. Jo-Hanna Read and mail or deliver the check to Ms. Read. Tranissa Pittman, T.P.’s
3    mother, shall open a blocked account with a state or federal regulated and insured
4    financial institution using her son T.P.’s Social Security Number. She shall then inform
5    Ms. Read of the financial institution’s name, address, and account number for the blocked
6    account. Ms. Read shall then arrange for the deposit of the check into the blocked
7    account and for the completion and filing of a Receipt of Funds into the Blocked
8    Account. Withdrawals of funds placed in the blocked account shall not be made except
9    by court order, except that T.P. shall have full access to the account once he attains 18
10   years of age without further court order.
11
12          DATED this 19th day of April, 2021.
13
14
                                                       A
                                                       The Honorable Richard A. Jones
15
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
